IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,388-02


EX PARTE JASON JERMAINE GORDON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 22402
IN THE 6TH DISTRICT COURT FROM LAMAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was
convicted of murder and sentenced to nineteen years' imprisonment. 
	On November 18, 2009, this Court remanded this application to the trial court for findings
of fact and conclusions of law.  On January 6, 2010, the trial court held a hearing pursuant to this
Court's remand order.  On January 22, 2010, the trial court signed findings of fact and conclusions
of law that were based on that hearing.  The trial court recommended that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: March 3, 2010
Do not publish